Citation Nr: 1013402	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  02-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1952 to 
February 1954.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
a right wrist disability, a right elbow disability, and right 
and left knee disabilities.  The appellant appealed the RO's 
determination and in February 2003, he testified at a hearing 
at the RO.  

In a November 2006 decision, the Board granted service 
connection for a right knee disability and denied service 
connection for a left knee disability, a right wrist 
disability, and a right elbow disability.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

In a January 2009 memorandum decision, the Court vacated the 
Board's decision denying service connection for a right elbow 
disability and remanded the matter for readjudication.  The 
Court affirmed the remaining portion of the Board's decision.  
In light of the Court's decision, a remand of this matter is 
now necessary.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



REMAND

The appellant seeks service connection for a right elbow 
disability.  He reports that he sustained various injuries 
during service when he fell from a tank, including injury to 
his right elbow.  

In connection with his claim, the appellant was afforded a VA 
medical examination in August 2004.  After examining the 
appellant and reviewing the claims folder, the examiner's 
diagnoses included no evidence of fracture of the right elbow 
and no evidence of osteopathology of the right radius or 
ulna.

In a November 2006 decision, the Board denied service 
connection for a right elbow disability, finding that the 
record on appeal showed that the appellant did not currently 
exhibit a right elbow disability due to injury or disease in 
service.  

In its January 2009 memorandum decision, the Court held that 
the August 2004 VA medical examination was inadequate.  The 
Court held that "[t]he examiner, while opining that there 
was 'no evidence of osteopathology right radius or ulna' and 
'[n]o evidence fracture right elbow,' failed to address in 
any meaningful way whether the appellant suffered from a 
current elbow condition and, if so, whether that condition 
was related to service."  Memorandum decision at page 6.  
Because the Board relied on an inadequate medical opinion in 
rendering its November 2006 decision, the Court vacated such 
decision and remanded the matter for readjudication.  In 
light of the Court's memorandum decision, the Board finds 
that an additional examination is necessary prior to 
readjudication.  

The Board also notes that the appellant argued before the 
Court that VA had failed to "update" his treatment records 
from the Albuquerque VA Medical Center (VAMC).  The Court 
noted, however, that the appellant had not notified VA of any 
outstanding treatment records and how they were potentially 
relevant to his claims.  Memorandum decision at page 9.  
Neither the appellant nor his represented has, as yet, 
provided VA with this information.  In connection with this 
remand, VA will request additional clinical records from the 
Albuquerque VAMC, but the appellant is again reminded that if 
he is aware of any additional potential relevant clinical 
records which have not yet been obtained, he should notify 
the RO in writing.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Albuquerque 
VAMC and request any records of treatment 
of the appellant's right elbow for the 
period from March 2002 to the present.  

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of 
any current right elbow disability.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the appellant and reviewing the claims 
folder, the examiner should identify any 
right elbow pathology observed, with 
separate diagnoses, if necessary.  The 
examiner should also provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that any right elbow pathology identified 
on examination is causally related to the 
appellant's active service or any 
incident therein, including his reported 
fall from a tank.  

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



